DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 03/26/2021. 
The preliminary amendment filed 03/26/2021 is acknowledged.

Claim Status 
Claims 1-39 are currently amended.  
Claim 40 has been cancelled.
Claims 1-39 are currently pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a plurality of RFID tags 20, a plurality of RFID antennas 40, and a plurality of objects 110 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: asset tracking system 100 in paragraph [0113].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 39 is objected to because of the following informalities:  
in line 3, substitute “apparatus” with -- RFID receiver --;
in line 6, substitute “a plurality of RFID antennas of a RFID receiver with an object support structure” with -- the plurality of RFID antennas of the RFID receiver with the object support structure --;
in lines 7-8, substitute “a plurality of objects” with – the plurality of objects --;
in line 8, substitute “a plurality of RFID tags” with – the plurality of RFID tags --;
in line 11, substitute “a signal transmitted from an RFID tag” with -- the signal transmitted from the RFID tag --; and
in line 12, substitute “an object” with -- the object --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-19 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 40 of copending Application No. 17/279,037 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 and 39 of Application ‘614 under examination are anticipated by claims 1-19 and 40 of the reference application ‘037, respectively.

Application under examination ‘614
Reference application ‘037
Claim 1. An RFID receiver for an asset tracking system, the RFID receiver
comprising:
     a plurality of RFID antennas;
     wherein, the plurality of RFID antennas are configured to be associated with an object support structure, wherein the object support structure is configured such that one or more objects of a plurality of objects can be placed on the object support structure, and wherein a

     wherein, the RFID receiver is configured to detect a signal transmitted from an RFID tag of the plurality of RFID tags attached to an object of the plurality of objects when the object is supported by the object support structure.


     a plurality of RFID tags; and 
     a RFID receiver;
     wherein, the plurality of RFID tags are configured to attach to a plurality of objects, wherein each object of the plurality of objects can have attached to it a different RFID tag of the plurality of RFID tags;
     wherein, the RFID receiver comprises a plurality of RFID antennas;

     wherein, the RFID receiver is configured to detect a signal transmitted from an RFID tag of the plurality of RFID tags attached to an object of the plurality of objects when the object is supported by the object support structure.


In regards to claims 2-19 and 39 of the application, the ‘037 Application meets all the limitation as set forth in claims 2-19 and 40, respectively. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-38 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-39 of copending Application No. 17/279,037 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-26, and 28-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salour et al. (US 9,740,897) (hereinafter referred to as Salour).
Regarding claim 1, Salour discloses an RFID receiver for an asset tracking system, the RFID receiver comprising: 
a plurality of RFID antennas (200); 
wherein, the plurality of RFID antennas are configured to be associated with an object support structure (116), wherein the object support structure (116) is configured such that one or more objects of a plurality of objects (270) can be placed on the object support structure, and wherein a plurality of RFID tags (250) are configured to attach to the plurality of objects (270), wherein each object of the plurality of objects can have attached to it a different RFID tag of the plurality of RFID tags; and 
wherein, the RFID receiver is configured to detect a signal transmitted from an RFID tag of the plurality of RFID tags attached to an object of the plurality of objects when the object is supported by the object support structure. (See col. 4, lines 19-35; col. 5, lines 3-21; and col. 7, line 63 to col. 8, line 13) 

Regarding claim 2, Salour further discloses the RFID receiver of claim 1, wherein the plurality of RFID antennas (200) are configured to be integrated into the object support structure (116) (col. 4, lines 19-35; and col. 5, lines 3-21).

Regarding claim 3, Salour further discloses the RFID receiver of claim 2, wherein the object support structure (116) comprises a shelf, and wherein at least one subset of 
Regarding claim 4, Salour further discloses the RFID receiver of claim 1, wherein at least one subset of the plurality of RFID antennas (200) is configured to be integrated into a structure adjacent to the object support structure (col. 15, lines 52-66).

Regarding claim 5, Salour further discloses the RFID receiver of claim 4, wherein the object support structure comprises a shelf, and wherein the structure adjacent to the object support structure comprises a side wall structure (col. 15, lines 52-66). 

Regarding claim 6, Salour further discloses the RFID receiver of claim 1, wherein the object support structure forms part of a refrigerator or cupboard (col. 5, lines 57-58 and col. 10, lines 4-6).

Regarding claim 7, Salour further discloses the RFID receiver of claim 1, wherein the RFID receiver is a RFID transceiver and is configured to transmit an interrogation signal, and wherein the RFID tag is configured to detect the interrogation signal, and wherein the RFID tag is configured to transmit the signal in response to detection of the interrogation signal by the RFID tag (col. 4, lines 19-35; col. 5, lines 3-21; and col. 7, lines 31-34).

Regarding claim 9, Salour further discloses the RFID receiver of claim 1, wherein the RFID receiver is configured to determine that the object is supported by the object 

Regarding claim 10, Salour further discloses the RFID receiver of claim 1, wherein the RFID receiver is configured to determine a location of the object when it is supported by the object support structure (col. 8, lines 14-32).

Regarding claim 11, Salour further discloses the RFID receiver of claim 10, wherein determination of the location of the object comprises utilization of a detection signal acquired via at least one antenna of the plurality of antennas (200) for the signal transmitted from the RFID tag (col. 8, lines 14-32).

Regarding claim 12, Salour further discloses the RFID receiver of claim 10, wherein the RFID receiver is configured to determine a first detection signal for a first antenna of the plurality of antennas for the signal transmitted from the RFID tag and determine at least one second detection signal for at least one second antenna of the plurality of antennas for the signal transmitted from the RFID tag, and wherein determination of the location of the object comprises a comparison of the first detection signal with the at least one second detection signal (col. 7, lines 31-46; and col. 8, lines 14-32).

Regarding claim 13, Salour further discloses the RFID receiver of claim 12, wherein the RFID receiver is configured to determine a third detection signal for a third 

Regarding claim 14, Salour further discloses the RFID receiver of claim 1, wherein the RFID receiver is configurable, such that RFID antennas (200) of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side (figs. 3, 6, 18; and col. 5, lines 3-27).

Regarding claim 15, Salour further discloses the RFID receiver of claim 1, wherein the RFID receiver is configurable, such that RFID antennas of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side and contiguous with a third RFID antenna (figs. 3, 6, 18; and col. 5, lines 3-52).



Regarding claim 17, Salour further discloses the RFID receiver of claim 16, wherein the third RFID antenna is on an opposite side of the RFID antenna to the fourth RFID antenna (figs. 3, 6, 7, 18; col. 5, lines 3-52; col. 15, lines 52-66; and col. 17, lines 3-9).

Regarding claim 18, Salour further discloses the RFID receiver of claim 1, wherein the RFID receiver comprises a RFID reader (126) connected to the plurality of RFID antennas (200) (col. 4, lines 29-33).
Regarding claim 19, Salour further discloses the RFID receiver of claim 18,
wherein the RFID receiver comprises a plurality of antenna hubs, wherein the plurality of antenna hubs are configured to communicate with the RFID reader, and wherein a first antenna hub of the plurality of the antenna hubs is connected to a first subset of the plurality of antennas, and wherein a second antenna hub of the plurality of antenna hubs is connected to a second subset of the plurality of antennas that comprises different antennas to the antennas of the first subset (col. 12, lines 36-58).

associating a plurality of RFID antennas (200) of a RFID receiver with an object support structure (116), wherein the object support structure (116) is configured such that one or more objects of a plurality of objects (270) can be placed on the object support structure, and wherein a plurality of RFID tags (250) are attached to the plurality of objects (270), wherein each object of the plurality of objects has attached to it a different RFID tag of the plurality of RFID tags; and 
detecting by the RFID receiver a signal transmitted from an RFID tag of the plurality of RFID tags attached to an object of the plurality of objects when the object is supported by the object support structure. (See col. 4, lines 19-35; col. 5, lines 3-21; and col. 7, line 63 to col. 8, line 13) 

Regarding claim 21, Salour further discloses the method of claim 20, wherein the plurality of RFID antennas (200) are integrated into the object support structure (116) (col. 4, lines 19-35; and col. 5, lines 3-21).

Regarding claim 22, Salour further discloses the method of claim 21, wherein the object support structure (116) comprises a shelf, and wherein at least one subset of the plurality of RFID antennas (200) is configured to be integrated into a base of the shelf (col. 15, lines 52-66).



Regarding claim 24, Salour further discloses the method of claim 23, wherein the object support structure comprises a shelf, and wherein the structure adjacent to the object support structure comprises a side wall structure (col. 15, lines 52-66). 

Regarding claim 25, Salour further discloses the method of claim 20, wherein the object support structure forms part of a refrigerator or cupboard (col. 5, lines 57-58 and col. 10, lines 4-6).

Regarding claim 26, Salour further discloses the method of claim 20, wherein the RFID receiver is a RFID transceiver and transmits an interrogation signal, and wherein the signal transmitted from the RFID tag is transmitted in response to the RFID tag detecting the interrogation signal (col. 4, lines 19-35; col. 5, lines 3-21; and col. 7, lines 31-34).

Regarding claim 28, Salour further discloses the method of claim 20, wherein the RFID receiver determines that the object is supported by the object support structure upon detection of the signal transmitted by the RFID tag (col. 8, lines 14-32).



Regarding claim 30, Salour further discloses the method of claim 29, wherein determination of the location of the object comprises utilizing a detection signal acquired via at least one antenna of the plurality of antennas (200) for the signal transmitted from the RFID tag (col. 8, lines 14-32).

Regarding claim 31, Salour further discloses the method of claim 29, wherein the RFID receiver determines a first detection signal for a first antenna of the plurality of antennas for the signal transmitted from the RFID tag and determines at least one second detection signal for at least one second antenna of the plurality of antennas for the signal transmitted from the RFID tag, and wherein determination of the location of the object comprises comparing the first detection signal with the at least one second detection signal (col. 7, lines 31-46; and col. 8, lines 14-32).

Regarding claim 32, Salour further discloses the method of claim 31, wherein the RFID receiver determines a third detection signal for a third antenna of the plurality of antennas for the signal transmitted from the RFID tag and determines at least one fourth detection signal for at least one fourth antenna of the plurality of antennas for the signal transmitted from the RFID tag, wherein the first antenna and the at least one second antenna are in a first sub-set of the plurality of antennas and the third antenna 

Regarding claim 33, Salour further discloses the method of claim 20, wherein the RFID receiver is configurable, such that RFID antennas (200) of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side (figs. 3, 6, 18; and col. 5, lines 3-27).

Regarding claim 34, Salour further discloses the method of claim 20, wherein the RFID receiver is configurable, such that RFID antennas of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side and contiguous with a third RFID antenna (figs. 3, 6, 18; and col. 5, lines 3-52).

Regarding claim 35, Salour further discloses the method of claim 20, wherein the RFID receiver is configurable, such that RFID antennas of at least one subset of the plurality of RFID antennas (200) are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side and contiguous with a third RFID antenna 

Regarding claim 36, Salour further discloses the method of claim 35, wherein the third RFID antenna is on an opposite side of the RFID antenna to the fourth RFID antenna (figs. 3, 6, 7, 18; col. 5, lines 3-52; col. 15, lines 52-66; and col. 17, lines 3-9).

Regarding claim 37, Salour further discloses the method of claim 20, wherein the RFID receiver comprises a RFID reader (126) connected to the plurality of RFID antennas (200) (col. 4, lines 29-33).

Regarding claim 38, Salour further discloses the method of claim 37, wherein the RFID receiver comprises a plurality of antenna hubs, wherein the plurality of antenna hubs are configured to communicate with the RFID reader, and wherein a first antenna hub of the plurality of the antenna hubs is connected to a first subset of the plurality of antennas, and wherein a second antenna hub of the plurality of antenna hubs is connected to a second subset of the plurality of antennas that comprises different antennas to the antennas of the first subset (col. 12, lines 36-58).

Regarding claim 39, Salour discloses a system controller (130) (figs. 1 and 3) that is programmed to control the RFID receiver of claim 1, wherein the system controller is configured to: 

detect by the RFID receiver a signal transmitted from an RFID tag of the plurality of RFID tags attached to an object of the plurality of objects when the object is supported by the object support structure. (See col. 4, lines 19-35; col. 5, lines 3-21; and col. 7, line 63 to col. 8, line 13) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salour in view of Dachniwskyj et al. (US 2016/0364640) (hereinafter referred to as Dachniwskyj), cited by the applicants.  The teachings of Salour have been discussed above.
Salour further discloses the RFID receiver of claim 7, wherein the object support structure (116) forms part of a refrigerator or cupboard (col. 5, lines 57-58; and col. 10, 
Dachniwskyj discloses a system comprising a cold-storage apparatus (110) for supporting a plurality of containers (130); and a transceiver (120) configured to scan RFID tags attached to the plurality containers, wherein the transceiver (120) is configured to transmit an interrogation signal after the opening or closing of the door of the cold-storage apparatus (paras. [0029]-[0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Salour and Dachniwskyj in order to provide an additional means for triggering the RFID receiver without requiring a user input.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexis et al. (US 2008/0068173) discloses a RFID system for item level inventory.
Lowenstein (US 2008/0184719) discloses an intelligent refrigerator system.
Wicks et al. (US 2017/0262797) discloses a medical cabinet communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887